—Judgment (denominated order), Supreme Court, Bronx County (Stanley Green, J.), entered May 10, 2001, which denied petitioners’ application for leave to serve a late notice of claim upon respondents, unanimously reversed, on the law, without costs, the petition granted, and such notice deemed timely served nunc pro tunc.
The petition for leave to serve a late notice of claim on respondents should have been granted. Petitioners made an excusable error concerning the identity of the public corporation against which the claim should be asserted and acted within reasonable time to correct the error, respondents acquired actual knowledge of the claim within a reasonable time after expiration of the 90-day period for service of the notice, and respondents were not substantially prejudiced by the delay (see, General Municipal Law § 50-e [5]). Concur— Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.